Exhibit 10.1

 



Execution Version

 

CONFIDENTIAL

 

May 8, 2020

 

Act II Global Acquisition Corp.

1345 Avenue of the Americas, 11th Floor

New York, NY 10105

Attention: Ira Lamel, Chief Financial Officer

 

 

Re:Amendment and Consent to Project Taste Commitment Letter

 

Ladies and Gentlemen:

 

1.       Reference to Commitment Letter. Reference is made to that certain
Commitment Letter, dated as of December 19, 2019, between The Toronto-Dominion
Bank, New York Branch, TD Securities (USA) LLC, Toronto Dominion (Texas) LLC and
Act II Global Acquisition Corp., a Cayman Islands exempted company (“you”)
(including the Exhibits attached thereto, the “Commitment Letter”). Capitalized
terms used herein that are not defined herein shall have the meanings assigned
to such terms in the Commitment Letter to which this amendment letter (this
“Amendment Letter”) refers.

 

2.       Consent to Amendment of Acquisition Agreement. The Lead Arranger
consents to the each of the amendments of the Acquisition Agreement by the
parties thereto contained in (i) Amendment No. 1 thereto dated as of February
12, 2020 (“Amendment No. 1”) and (ii) Amendment No. 2 thereto dated as of the
date hereof (“Amendment No. 2”), in each case in the form attached hereto as
Exhibit A. Upon execution thereof, all references in the Commitment Letter to
the Acquisition Agreement shall be deemed to be references to the Acquisition
Agreement, as amended by Amendment No. 1 and Amendment No. 2.

 

3.       Amendments to Commitment Letter.

 

(a)       The fourth paragraph of the Transaction Summary contained in Exhibit A
to the Commitment Letter is amended and restated in its entirety as follows:

 

“In connection with the foregoing, it is intended that:

 

(a)       prior to, or concurrently with, the execution and delivery by the SPAC
of the Commitment Letter, the SPAC has obtained commitments from (i) Act II
Sponsor LLC, a Delaware limited liability company to not have its equity
interests in the SPAC (such equity interests, the “Founder Share Value”)
redeemed as part of the Acquisition and to vote its shares in favor of the
Acquisition, and (ii) the Sellers to (subject to the satisfaction of the terms
and conditions set forth in the Acquisition Agreement) receive, at Closing, the
Purchase Price (as defined in the Acquisition Agreement), consisting of (A) the
Cash Consideration (as defined in the Acquisition Agreement), and (B) the
Purchaser Ordinary Shares Consideration (as defined in the Acquisition
Agreement) (the “Sellers Equity Rollover”);

 



 

 

 

(b)       immediately prior to the Closing Date, after giving effect to (1) the
Offer and the consummation of all Purchaser Shareholder Redemption Rights in
connection therewith; (2) all available amounts in the Trust Account and (3) the
completion of the PIPE Investment and any Additional Equity Financing, but
excluding for the avoidance of doubt any proceeds of the Debt Financing and
(each as defined in the Acquisition Agreement), the SPAC will have an aggregate
amount of no less than $210.0 million, of cash (the “SPAC Equity Contribution”),
which SPAC Equity Contribution, when combined with, without duplication, the
Founder Share Value and the Sellers Equity Rollover, will on a pro forma basis
constitute an aggregate amount (such equity amount, the “Minimum Equity Amount”)
equal to at least 65.0% of the sum, without duplication, of (A) the aggregate
gross proceeds of the Term Facility borrowed on the Closing Date plus (B) the
SPAC Equity Contribution plus (C) the Founder Share Value plus (D) the Sellers
Equity Rollover;

 

(c)       the Borrower will obtain the Term Facility and the Revolving Credit
Facility, in each case as further described in Exhibit B to the Commitment
Letter; and

 

(d)       the proceeds of the Term Facility incurred on the Closing Date,
together with the proceeds from the SPAC Equity Contribution, will be applied
(i) to repay and refinance the existing indebtedness for borrowed money of the
Targets and their subsidiaries other than (I) certain indebtedness that the
Commitment Parties and the Borrower reasonably agree may remain outstanding
after the Closing Date, (II) the Acquired Business’s indebtedness that is
permitted to remain in effect under the terms of the Acquisition Agreement and
(III) ordinary course capital leases, purchase money indebtedness and deferred
purchase price obligations (the “Refinancing”), (ii) to pay the cash
consideration for the Acquisition, (iii) to pay any amounts paid in connection
with the Warrant Amendment (as defined in the Acquisition Agreement) and (iv) to
pay certain fees and expenses incurred in connection with the Transactions (such
fees and expenses, the “Transaction Costs”).”

 

(b)       Condition #1 contained in Exhibit C to the Commitment Letter is
amended and restated in its entirety as follows:

 

“1.Concurrent Transactions: Substantially concurrently with the initial fundings
contemplated by the Commitment Letter, (a) the SPAC shall have received the SPAC
Equity Contribution in the aggregate amount of at least $210.0 million, which
when combined with, without duplication, the Founder Share Value and the Sellers
Equity Rollover shall constitute the Minimum Equity Amount, (b) the Seller
Equity Rollover shall have occurred and (c) the Refinancing shall have occurred
(with all applicable related liens and guarantees to be released and terminated
or customary provisions therefor made). The Acquisition shall have been
consummated pursuant to the Acquisition Agreement, as amended by Amendment No. 1
and Amendment No. 2, without any alteration, amendment or other change,
supplement or waiver thereto, or any consent having been given, in the case of
any of the foregoing in a manner which would be materially adverse to the
Lenders (in their capacities as such) or the Lead Arranger, unless consented to
in writing by the Lead Arranger, such consent not to be unreasonably withheld,
delayed or conditioned; provided that (a) any decrease of less than 10% in such
purchase price shall not be deemed to be materially adverse to the interests of
the Lenders so long as such decrease is allocated, first, to reduce the SPAC
Equity Contribution to an amount not less than the greater of (x) the Minimum
Equity Amount and (y) $210.0 million and, thereafter, as a reduction to the Term
Facility, (b) any increase in the purchase price shall not be materially adverse
to the interests of the Lenders so long as such increase is funded by an
increase in the SPAC Equity Contribution or other cash equity proceeds; and (c)
any modifications to the second sentence of Section 10.7 of the Acquisition
Agreement or (to the extent that the Acquisition Agreement provides that a
modification, waiver or termination thereof would require the approval in
writing of the Lead Arrangers) any provision or definition referenced therein,
or the definition of “Material Adverse Effect” in, the Acquisition Agreement
shall be deemed to be materially adverse to the interests of the Lead Arranger.
The Lead Arranger shall have been provided with a copy of each alteration,
amendment or other change, supplement or waiver to the Acquisition Agreement, or
any consent with respect thereto, that could reasonably be expected to impact
the interests of the Lenders (in their capacities as such) or the Lead Arranger.
The Specified Acquisition Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects (or
in all respects to the extent already qualified by materiality).”

 

 



 2 

 



 

4.       Assignment; Counterparts; Etc. This Amendment Letter shall not be
assignable by any party hereto without the prior written consent of each other
party hereto (and any purported assignment without such consent shall be null
and void), is intended to be solely for the benefit of the parties hereto and is
not intended to and does not confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and, to the extent expressly
set forth in the Commitment Letter, the Indemnified Parties. This Amendment
Letter may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Amendment Letter by facsimile or other electronic transmission (including
“.pdf”, “.tif” or similar format) shall be effective as delivery of an original
executed counterpart hereof. This Amendment Letter may not be amended or waived
except by an instrument in writing signed by all the parties to this Amendment
Letter.

 

5.       Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment Letter and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment Letter. This Amendment Letter, together with the Commitment Letter,
contains the entire agreement among the parties relating to the subject matter
hereof and thereof and supersedes all oral statements and prior writings with
respect thereto.

 

6.       Governing Law, Jurisdiction, Waiver of Jury Trial. This Amendment
Letter and any claim, controversy or dispute arising hereunder or related hereto
(whether based upon contract, tort or otherwise) shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law to the extent that the application of the laws
of another jurisdiction would be required thereby. Each party hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this Amendment Letter
and the other transactions contemplated hereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined only in any such court. Each party hereto waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceedings brought
in any such court, and any claim or defense that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Any right to trial by jury with respect to any claim or action arising out of
this Amendment Letter or conduct in connection with this agreement is hereby
waived.

 

 

 

 



 3 

 

 

7.       Confidentiality. You agree that this Amendment Letter is for your
confidential use only and will not be disclosed by you to any person except to
the extent permitted by the confidentiality provisions of the Commitment Letter.

 

8.       Reference to Commitment Letter. Except as expressly amended,
supplemented or otherwise modified hereby, the terms of the Commitment Letter
remain in full force and effect and apply to the parties hereto as if such party
was an original signatory thereto.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 



 4 

 

 



  Very truly yours,       TORONTO DOMINION (TEXAS) LLC           By: /s/ Wallace
Wong           Name: Wallace Wong     Title: Authorized Signatory              
    THE TORONTO-DOMINION BANK, NEW YORK BRANCH           By: /s/ Wallace Wong
                  Name: Wallace Wong     Title: Authorized Signatory            
      TD SECURITIES (USA) LLC           By: /s/ K. Alper Ilgar       Name: K.
Alper Ilgar     Title: Managing Director          

 

 

 

 

 



[Signature Page to Project Taste Amendment and Consent Letter (Commitment
Letter)]



 

 

 

Accepted and agreed to

as of the date first written above:

 

ACT II GLOBAL ACQUISITION CORP.

 

 

  By: /s/ Ira J. Lamel     Name:  Ira J. Lamel   Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Project Taste Amendment and Consent Letter (Commitment
Letter)]



 

 

 

EXHIBIT A

 

 

 

Form of Amendments No. 1 and 2
to the Acquisition Agreement

 

[Intentionally Omitted]

 

 

 

 

 

 



 

